     Case 1:20-cv-04344-SDG-JKL Document 13 Filed 01/21/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


PAULETTE THOMPSON,                            )     CIVIL ACTION FILE
                                              )     NO. 1:20-cv-04344-SDG-JKL
     Plaintiffs,                              )
                                              )
v.                                            )     JURY TRIAL DEMANDED
CITY OF JOHNS CREEK, GEORGIA,                 )
and CHRISTOPHER BYERS, in his                 )
individual capacity,                          )
       Defendants                             )
                                              )

 SECOND CONSENT MOTION TO EXTEND PLAINTIFF’S DEADLINE
 TO RESPOND TO DEFENDANTS’ JOINT MOTION TO DISMISS AND
            MEMORANDUM OF LAW IN SUPPORT

      COMES NOW Plaintiff and hereby files this Consent Motion to extend the

deadline to Respond to Defendants’ Joint Motion to Dismiss and Memorandum of

Law in Support. The current extended deadline to file the response is Monday,

February 1, 2021. Plaintiff now request another 14-day extension through and

including Monday, February 15, 2021.         In short, Plaintiff’s counsel has other

intervening tasks in other matters and needs the extra time to deal with the motion.

A proposed Order is attached for the Court’s convenience.

     Respectfully submitted on January 21, 2021.



                                         1
      Case 1:20-cv-04344-SDG-JKL Document 13 Filed 01/21/21 Page 2 of 3




/s/ Eleanor M. Attwood
Eleanor M. Attwood
Georgia Bar No. 514014
Legare, Attwood & Wolfe, LLC
Decatur Town Center Two
125 Clairemont Avenue, Suite 380
Decatur, Georgia 30030
T: (470) 823-4000
F: (470) 201-1212
Email:emattwood@law-llc.com

Attorney for Plaintiff

Consented to:

/s/David A. Cole
David A. Cole
Georgia Bar No. 142383
TIMOTHY M. BOUGHEY
Georgia Bar No. 832112

Attorney for Defendant City of Johns Creek

GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, LLP

/s/Harvey S. Gray
Harvey S. Gray
Georgia Bar No. 305383
Alex Joseph
Georgia Bar No. 590921

Attorney for Defendant Chris Byers




                                       2
      Case 1:20-cv-04344-SDG-JKL Document 13 Filed 01/21/21 Page 3 of 3




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


PAULETTE THOMPSON,                )    CIVIL ACTION FILE
                                  )    NO. 1:20-cv-04344-SDG-JKL
       Plaintiffs,                )
                                  )
v.                                )    JURY TRIAL DEMANDED
CITY OF JOHNS CREEK, GEORGIA,     )
and CHRISTOPHER BYERS, in his     )
individual capacity,              )
       Defendants                 )
                                  )
                     CERTIFICATE OF SERVICE

      I hereby certify that on January 21, 2021, I electronically filed the foregoing

SECOND CONSENT MOTION TO EXTEND PLAINTIFF’S DEADLINE TO

RESPOND TO DEFENDANTS’ JOINT MOTION TO DISMISS AND

MEMORANDUM OF LAW IN SUPPORT with the Clerk of Court using the

CM/ECF system which will automatically send email or other notification of such

filing to the following attorneys of record:

      David A. Cole
      Timothy M. Boughey
      Harvey S. Gray
      Alex Joseph
                                               /s/ Eleanor M. Attwood
                                               Eleanor M. Attwood
                                               Georgia Bar No. 514014


                                          3
